Case 1:14-cv-02612-JLK Document 205 Filed 10/23/18 USDC Colorado Page 1 of 18




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:14-cv-02612-JLK

 LEAH TURNER, ARACELI GUTIERREZ, MARKEITTA FORD,
 JOLESSA WADE, DANYA GRANADO, BRETT CHARLES, and
 RUBY TSAO

 Individually and on behalf of others
 similarly situated,

 Plaintiffs,

 v.

 CHIPOTLE MEXICAN GRILL, INC.,

 Defendant.


      OPPOSITION TO DEFENDANT’S MOTION FOR ENTRY OF JUDGMENT
                   PURSUANT TO FED. R. CIV. P. 54(b)



                                   INTRODUCTION

        Chipotle Mexican Grill, Inc. (“Chipotle” or “Defendant”) is asking for entry of

 judgment under Fed. R. Civ. P. 54(b) (Dkt. No. 202) so that it can immediately

 challenge this Court’s refusal to disqualify the Plaintiffs’ counsel from

 representing any of approximately 2,800 Arbitration Opt-Ins who might decide to

 pursue their claims against Chipotle in separate arbitration proceedings. This

 motion, along with the Defendant’s request for a stay pending appeal of the sole
Case 1:14-cv-02612-JLK Document 205 Filed 10/23/18 USDC Colorado Page 2 of 18




 procedure that Chipotle has steadfastly claimed is available to the Arbitration

 Opt-Ins to vindicate their rights (Dkt. No. 203), are the latest in the Chipotle’s

 transparent effort to dissuade these low-wage employees from pursuing any

 claims in any forum against the company by depriving them of their chosen

 counsel and imposing a significant delay that will cause many claimants to simply

 give up and walk away. These motions have nothing to do with addressing the

 substance of the Arbitration Opt-Ins’ claims. Cf. Turner v. Chipotle Mexican Grill,

 Inc., 123 F.Supp.3d 1300, 1309 (D. Colo. 2015) (“I would like to see Plaintiffs’

 allegations rise or fall on their merits, rather than as a result of procedural

 maneuvering, piecemeal litigation, or attrition.”).

       Chipotle’s motion follows its unsuccessful effort to appeal the Court’s

 August 3, 2018 Order without first seeking a ruling under Rule 54(b). Although

 controlling precedent made clear that the order was not appealable, see Equal

 Employment Opportunity Comm’n v. PJ Utah, LLC, 822 F.3d 536 (10th Cir.

 2016), Chipotle sought to bypass this Court by inaccurately characterizing the

 decision on the Arbitration Opt-Ins as a “final order.” See Docketing Statement

 dated 08/29/2018 [App. Ct. Doc. No. 010110044982 at 2] (“The order here is

 final.”). When the Plaintiffs moved to dismiss the appeal, Chipotle belatedly

 asked the Tenth Circuit to grant leave to secure Rule 54(b) certification in lieu of

 dismissal, citing what it characterized as the Court of Appeals’ “well-established


                                           2
Case 1:14-cv-02612-JLK Document 205 Filed 10/23/18 USDC Colorado Page 3 of 18




 practice” of referring the parties back to the trial court, as if it had all been an

 innocent mistake. See Chipotle’s Opposition to Motion to Dismiss (09/13/2018)

 [App. Ct. Doc. No. 010110052623 at 21] (citing Lewis v. B.F. Goodrich Co., 850

 F.2d 641, 645 (10th Cir. 1988) (en banc)). The Tenth Circuit denied Chipotle’s

 motion, see Order (10/01/2018) [App. Ct. Doc. 010110061757] (Dkt No. 200)—a

 fact that the Defendant completely ignores in its Rule 54(b) motion.

       Chipotle’s latest effort to appeal this Court’s rulings with respect to the

 Arbitration Opt-Ins, which includes its belated request for entry of judgment

 pursuant to Rule 54(b), should be rejected. First, Chipotle’s desired appeal does

 not involve a separate “final order” as required by Rule 54(b) but implicates the

 claims of other opt-ins who remain in this litigation. Chipotle has indicated that, in

 addition to the August 3, 2018 ruling on disqualification, it intends to appeal the

 Court’s earlier August 21, 2015 ruling that established the collective. As a result,

 there exists a real possibility that the certification ruling could be appealed

 multiple times if Chipotle’s motion is granted.

       Second, Chipotle has not established that there is “no just reason for

 delay” for entry of judgment under Rule 54(b). Disqualification rulings are

 interlocutory in nature, and contrary to Chipotle’s argument, any claims of error

 can be addressed following an arbitration decision. Chipotle has not identified

 any recognizable prejudice that it might suffer from waiting to appeal in the


                                           3
Case 1:14-cv-02612-JLK Document 205 Filed 10/23/18 USDC Colorado Page 4 of 18




 normal course. Indeed, the only injustice in this case would be suffered by

 Arbitration Opt-Ins who want to pursue their claims in arbitration—as demanded

 by Chipotle—but are unable to do so while Chipotle pursues an appeal that could

 take several years with virtually no chance of success. See Plaintiffs’ Opposition

 to Motion to Reinstate Stay.1 Finally, Chipotle’s deliberate avoidance of bringing

 a Rule 54(b) motion is reason enough to call into question whether there is “no

 just reason for delay” in entering judgment.

                                     ARGUMENT2

         While the purpose of Fed. R. Civ. P. 54(b) “is to avoid the possible injustice

 of a delay in entering judgment on a distinctly separate claim or as to fewer than

 all of the parties until the final adjudication of the entire case by making an

 immediate appeal available,” the rule still “preserves the historic federal policy

 against piecemeal appeals.” Oklahoma Tpk. v. Bruner, 259 F.3d 1236, 1241

 (quoting 10 Charles A. Wright et al., Federal Practice and Procedure: Civil 2d §

 2654 at 33 (1982); Sears, Roebuck & Co. v. Mackey, 351 U.S. 427, 438 (1956)).

 Because that policy serves the critical objectives of “promot[ing] judicial

 efficiency, expedit[ing] the ultimate termination of an action and reliev[ing]

 appellate courts of the need to repeatedly familiarize themselves with the facts of


 1
     Filed contemporaneously with this response.
 2
  Plaintiffs incorporate by reference the Factual Background set forth in their
 Opposition to Chipotle’s Motion to Reinstate Stay.

                                            4
Case 1:14-cv-02612-JLK Document 205 Filed 10/23/18 USDC Colorado Page 5 of 18




 a case,” courts do not routinely grant requests made under Rule 54(b). Id. at

 1242 (quoting 10 Charles A. Wright et al., Federal Practice and Procedure: Civil

 2d § 2654 at 35 (1982)); Great Am. Trading Corp. v. I.C.P. Cocoa, Inc., 629 F.2d

 1282, 1286 (7th Cir.1980); see also Curtiss–Wright Corp. v. General Elec. Co.,

 446 U.S. 1, 10 (1980) (“[S]ound judicial administration does not require that Rule

 54(b) requests be granted routinely”). Consequently, judgment under Rule 54(b)

 is appropriate only when a district court (1) determines that the order it is

 certifying is a final order.; and (2) finds that there is “no just reason to delay”

 review of the final order until it has ruled on all claims by all parties to the

 litigation. Fed. R. Civ. P. 54(b); Oklahoma Tpk., 259 F.3d at 1242.

 I.    CHIPOTLE’S REQUEST RAISES THE PROSPECT OF MULTIPLE
       APPEALS OF THE COURT’S CERTIFICATION RULING.

       To be considered “final,” an order must be “‘final’ in the sense that it is ‘an

 ultimate disposition of an individual claim entered in the course of a multiple

 claims action.’” Curtiss–Wright Corp., 446 U.S. at 7 (quoting Sears, Roebuck &

 Co., 351 U.S. at 436). In determining this issue, the district court should consider

 whether an “appellate court would have to decide the same issues more than

 once…” Stockman’s Water Co. LLC v. Vaca Partners, L.P., 425 F.3d 1263, 1265

 (10th Cir. 2005) (citing Curtiss-Wright Corp., 446 U.S. at 8).

       While a claim normally comprises “all factually or legally connected

 elements of a case,” for purposes of Rule 54(b) there is no bright-line rule to


                                          5
Case 1:14-cv-02612-JLK Document 205 Filed 10/23/18 USDC Colorado Page 6 of 18




 distinguish multiple claims (which may be appealed separately) from multiple

 legal grounds in a single claim (which may not be appealed separately). Jordan

 v. Pugh, 425 F.3d 820, 827 (10th Cir. 2005) (quoting Oklahoma Tpk., 259 F.3d at

 124). As the Tenth Circuit observed in Jordan, “[t]his distinction is based largely

 on practical concerns, particularly the question whether a subsequent appeal of

 the claims before the district court will require the court of appeals to revisit the

 same issues decided in the first appeal.” Id.; see also Lawyers Title Ins. Corp. v.

 Dearborn Title Corp., 118 F.3d 1157, 1162 (7th Cir.1997); Sears, Roebuck & Co.,

 351 U.S. at 436 (claims are not distinct under Rule 54(b) if they are inherently

 inseparable or cannot be decided independently of each other). Thus, when

 considering whether separate appeals will be duplicative, courts consider, inter

 alia, “whether the allegedly separate claims turn on the same factual questions,

 whether they involve common legal issues, and whether separate recovery is

 possible.” Jordan, 425 F.3d at 827.

       While Chipotle argues that “[t]here is no factual or legal overlap between

 the ongoing collective action and the resolved issues concerning the Arbitration

 Opt-Ins,” Defendant Chipotle Mexican Grill, Inc’s Motion for Entry of Judgment

 Pursuant to Fed R. Civ. P. 54(b) (Dkt. No. 202 at 2) (“54(b) Motion”); see also id.

 at 6 (“The remaining Plaintiffs’ claims… involve entirely different factual and legal

 issues than the Arbitration Opt-Ins’ individual claims”), that is wrong. Chipotle’s


                                          6
Case 1:14-cv-02612-JLK Document 205 Filed 10/23/18 USDC Colorado Page 7 of 18




 unsuccessful appeal of the August 3 Order—which presumably mirrors its

 intended appeal here—included “whether the Court erred when it delayed

 enforcement of the arbitration agreements, thereby allowing the Arbitration Opt-

 Ins to join the collective in violation of their contractual obligations.” 54(b) Motion

 at 3. See also Chipotle’s Docketing Statement at 6.3 In other words, Chipotle’s

 hoped-for appeal would challenge not only the Court’s August 3, 2018 decision

 not to disqualify Plaintiffs’ counsel in any subsequent arbitration proceedings, but

 also the Court’s August 2015 order and subsequent decisions that established

 the collective and authorized notice of same to be sent to persons who signed

 arbitration agreements.

       A succession of overlapping and piecemeal appeals is a virtual certainty if

 Chipotle is allowed to appeal now. The August 2015 and related orders affect

 every claimant in this case, and Chipotle challenges the propriety of those orders

 on a multiplicity of grounds besides issues involving the arbitration agreements.

 Chipotle’s petition for a writ of mandamus claimed that “Chipotle opposed any

 collective…. It argued the collective was inappropriate because it included (1)

 employees who worked for over 1,800 different managers and were therefore not


 3
   Chipotle states that the Plaintiffs did not “challenge[] the Court’s decision with
 respect to the arbitration agreement’s enforceability and dismissal of the
 Arbitration Opt-Ins.” 54(b) Motion at 3. The Plaintiffs’ motion to dismiss, however,
 was directed simply at whether there was appellate jurisdiction over this Court’s
 August 3, 2018 Order.

                                           7
Case 1:14-cv-02612-JLK Document 205 Filed 10/23/18 USDC Colorado Page 8 of 18




 similarly situated…. (2) conflicting groups of exempt and non-exempt employees;

 and (3) employees subject to arbitration agreements precluding participation in

 collective actions.” Petition for Writ of Mandamus (1/26/2017) (Dkt. No. 143 at 5-

 6). If Chipotle’s hoped-for appeal were to raise all three of those grounds now

 but only with respect to the approximately 2,800 Arbitration Opt-Ins, the court

 would arguably have to revisit the first two grounds again, at the end of the case,

 with respect to the 7,000 other Opt-Ins who remain in the collective. Alternatively,

 if Chipotle were to limit its hoped-for appeal to only the third ground, then the

 Arbitration Opt-Ins would still be subject to future appeals based on the first two

 grounds. And, with both of these appeals, Chipotle would undoubtedly continue

 the now-familiar refrain that this Court committed reversible error by not following

 a “two-step” process to determine whether the case should proceed as a

 collective (despite the Tenth Circuit’s unambiguous statements that no such

 mandate exists). The Tenth Circuit therefore would be faced with repetitious

 appeals on that issue as well.

       The likelihood of reptitive, piecemeal appeals of both the August 3 and

 August 2015 orders, as well as any related orders, weighs heavily against

 entering judgment under Rule 54(b).




                                          8
Case 1:14-cv-02612-JLK Document 205 Filed 10/23/18 USDC Colorado Page 9 of 18




 II.   CHIPOTLE CANNOT ESTABLISH THAT THERE IS NO JUST REASON
       TO DELAY ENTRY OF JUDGMENT

       Even if the Court were to find finality, entry of judgment under Rule 54(b)

 also requires a determination that there be no just reason for delay. Fed. R. Civ.

 P. 54(b). As the Supreme Court has instructed:

             Not all final judgments on individual claims should be
             immediately appealable, even if they are in some sense
             separable from the remaining unresolved claims. The
             function of the district court under the Rule is to act as a
             “dispatcher.” It is left to the sound judicial discretion of
             the district court to determine the “appropriate time”
             when each final decision in a multiple claims action is
             ready for appeal. This discretion is to be exercised “in
             the interest of sound judicial administration.”

 Curtis-Wright Corp., 446 U.S. at 8 (internal citations omitted).

       While no single test has been articulated for determining whether there is a

 just reason to delay the entry of judgment that can be applied in every case, one

 consideration the Supreme Court has taken into account is preservation of the

 “historic federal policy against piecemeal appeals.” Id., at 8. Chipotle’s primary

 argument for immediate review is that “[e]ven if this lawsuit produced a

 subsequent appeal, it would not, and could not, present the same issues for

 review” as would be raised in its hoped-for appeal concerning the Arbitration Opt-

 Ins. 54(b) Motion at 8. As noted above, however, Chipotle’s request raises the

 very real prospect that the Court’s August 2015 order establishing the collective

 could be subject to multiple, piecemeal appeals now and after the claims of the


                                          9
Case 1:14-cv-02612-JLK Document 205 Filed 10/23/18 USDC Colorado Page 10 of 18




 remaining opt-in plaintiffs are resolved. This weighs strongly against entry of

 judgment under Rule 54(b). Curtiss-Wright, 466 U.S. at 8 (before granting a Rule

 54(b) certification, the district court should first determine that “no appellate court

 would have to determine the same issues more than once….”); T.D. v. Patton,

 No. 14-cv-01568-RM-MJW, 2017 WL 4326480, at •2 (D. Colo. Feb. 10, 2017)

 (just reason for delay when claims are sufficiently related, resulting in likelihood

 of “the Tenth Circuit having to review the same issues more than once.”).

       Chipotle has not identified any recognizable prejudice that it might suffer

 from waiting to appeal in the normal course. At its core, Chipotle’s desired appeal

 involves an issue—disqualification of Plaintiffs’ counsel from representing

 Arbitration   Opt-Ins   in   subsequent     proceedings—that      is   unquestionably

 interlocutory in nature. See Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368,

 378 (1981); see also Arney v. Finney, 967 F.2d 418, 422 (10th Cir. 1992). As the

 Supreme Court has observed, erroneous refusals to disqualify counsel can be

 addressed on appeal after trial. Firestone, 449 U.S. at 378. While Chipotle

 suggests that if the Court’s ruling on the disqualification motion was erroneous,

 there would no way to “undo” any arbitrations that took place in the interim, see

 54(b) Motion at 9, its argument assumes too much. Conducting a trial with

 counsel who should have been disqualified does not “indelibl[y] stamp or taint the

 proceedings.” See Firestone Tire, 449 U.S. at 376. If allowing counsel to continue


                                           10
Case 1:14-cv-02612-JLK Document 205 Filed 10/23/18 USDC Colorado Page 11 of 18




 representing plaintiffs in arbitrations is error, then that error would have no

 greater consequence than any other error, with Chipotle having the right to

 appeal if the plaintiff prevails. See Warpar Mfg. Corp. v. Ashland Oil, Inc., 606 F.

 Supp. 866, 867 (N.D. Ohio 1985) (denying a motion to stay pending an appeal of

 a denial of a request to disqualify counsel).

       The fact that Chipotle might have to wait until after an arbitration does not

 change the equation. Just as an erroneous decision ordering an arbitration can

 be reviewed at the end of a case, see PJ Utah, 822 F.3d at 543 n.8; Pioneer

 Props., Inc. v. Martin, 776 F.2d 888, 891 (10th Cir. 1985), an appellate court can

 also address other claims of error then. Cf. Coady v. Ashcraft & Gerel, 223 F.3d

 1, 10-11 (1st Cir. 2000) (addressing pre-arbitration venue transfer ruling on

 appeal). Chipotle made this very argument before the Tenth Circuit regarding as

 a basis for treating the order as immediately reviewable, but the Court of Appeals

 rejected the Defendant’s position. See Chipotle’s Opposition to Motion to Dismiss

 (09/13/2018) [App. Ct. Doc. No. 010110052623 at 11-12].

       Finally, the fact that Chipotle deliberately avoided bringing this motion for

 as long as possible strongly weighs against its position. The Seventh Circuit has

 long held as a general rule that “it is an abuse of discretion for a district judge to

 grant a motion for a Rule 54(b) order when the motion is filed more than thirty

 days after the entry of the adjudication to which it relates.” King v. Newbold, 845


                                          11
Case 1:14-cv-02612-JLK Document 205 Filed 10/23/18 USDC Colorado Page 12 of 18




 F.3d 866, 868 (7th Cir. 2017) (quoting Schaefer v. First Nat’l Bank of

 Lincolnwood, 465 F.2d 234, 236 (7th Cir. 1972)). While other courts do not

 appear to have adopted an explicit deadline for filing Rule 54(b) motions, they

 have taken into account unreasonable delays by the movant. See Cherokee

 Nation of Okl. v. United States, 23 Cl. Ct. 735, 739 (1991) (refusing to grant Rule

 54(b) certification after movant’s eight-month delay in seeking it, relying on

 Schaefer in finding that “[p]laintiff’s lack of diligence here supports this court’s

 conclusion that there is no urgent need for an appeal of the dismissed claims.”);

 Miami Tribe of Okl. v. United States, Civ. No. 03-2220-DJW, 2006 WL 3848949

 at *4 (D. Kan. Dec. 29, 2006) (USMJ) (“While Rule 54(b) does not provide a

 deadline or time by which a party may seek an entry of final judgment…

 Defendants’ Motion for Rule 54(b) Judgment, filed ten months after the entry of

 the adjudication to which it relates, is too long of a delay and further justifies

 denial of the motion.”); Frazier v. Turning Stone Casino, No. 5:02-CV-131-

 FJS/GJD, 2005 WL 2033483, at *3 (N.D.N.Y. 2005) (“Plaintiffs’ Rule 54(b) motion

 is untimely…. Plaintiffs’ failure to move in a reasonable time for an entry of

 judgment undercuts any argument that they might have that they will suffer a

 hardship or injustice if the Court denies their motion.”); Bank of New York v. Hoyt,

 108 F.R.D. 184, 185-86 (D.R.I. 1985) (“the longer an aggrieved party waits after

 receiving notice of the court’s ruling, the less likely it will be—in the typical case—


                                           12
Case 1:14-cv-02612-JLK Document 205 Filed 10/23/18 USDC Colorado Page 13 of 18




 that he can persuade the nisi prius court that there is, in the language of the rule,

 ‘no just reason for delay.’”).

       Rather than bringing a Rule 54(b) motion immediately after the August 3,

 2018 order was issued, Chipotle sought to bypass this Court and appeal the

 decision by incorrectly characterizing it as a “final order” subject to immediate

 appeal. See Docketing Statement (08/29/2018) [Doc. No. 010110044982 at 2]

 (“The order here is final.”). Plaintiffs’ counsel specifically raised the issue of

 whether the Tenth Circuit had jurisdiction to hear the appeal, based on E.E.O.C.

 v. PJ Utah, LLC, 822 F.3d 536 (10th Cir. 2016), but Chipotle refused to withdraw

 it, so Plaintiffs’ counsel moved to dismiss the appeal. Rather than seek judgment

 under Rule 54(b) at that point, Chipotle instead petitioned this Court for a stay of

 its August 3, 2018 order pending the outcome of the appeal, which this Court

 immediately granted on September 4, 2018. (Dkt. No. 199). This effectively froze

 the claims of the 2,800 Arbitration Opt-Ins—including fifty claimants who had

 already initiated arbitration individually and submitted their claims to JAMS—until

 Chipotle’s appeal was resolved.

       Chipotle obviously recognized the defect since, as part of its opposition to

 the motion, it requested leave from the Tenth Circuit to come back to this Court

 to seek an order under Rule 54(b). See Opposition to Plaintiff-Appellees’ Motion

 to Dismiss Appeal for Lack of Appellate Jurisdiction or, in the alternative, Motion


                                          13
Case 1:14-cv-02612-JLK Document 205 Filed 10/23/18 USDC Colorado Page 14 of 18




 to Obtain Fed. R. Civ. P. 54(b) Certification (09/13/2018) [App. Ct. Doc. No.
                            4
 010110052623 at 21].           After weeks of briefing, the Tenth Circuit granted

 Plaintiffs’ motion to dismiss the appeal and denied Chipotle’s request. See Order

 dated 10/01/2018 (ECF No. 200) [Doc. 010110061757 at 4]. At no time during

 this two-and-a-half-month process did Chipotle actually seek a Rule 54(b)

 certification from this Court.

       Chipotle finally brought this motion more than two months after the Court’s

 August 3, 2018 Order, six weeks after the Plaintiffs filed their motion to dismiss

 Chipotle’s appeal, and a month after Chipotle’s unsuccessful motion to the Tenth

 Circuit. While this is not as long as in some other cases where Rule 54(b)

 motions were denied on the basis of delay, Chipotle waited as long as it

 reasonably could before making its request.5 All the while, individual arbitrations



 4
   Chipotle is correct that the Tenth Circuit has a well-established practice, when
 appropriate, of providing an appellant time—typically 30 days—to avoid dismissal
 of its appeal on a judgment or order that is not final by submitting to the Court of
 Appeals a copy an order from the district court granting certification under Rule
 54(b). See, e.g. Waltman v. Georgia-Pac., LLC, 590 Fed. Appx. 799, 803 (10th
 Cir. 2014) (not selected for publication); Derringer v. Chapel, 98 Fed. Appx. 728,
 738 (10th Cir. 2004) (not selected for publication). Here, the Tenth Circuit’s
 denial of Chipotle’s express request for time to obtain the District Court’s Rule
 54(b) certification suggests that such certification is not appropriate in this case.
 5
  Indeed, the timing of Chipotle’s motion appears to have been dictated by a
 deadline imposed by JAMS relating to a request by the 50 Arbitration Opt-ins
 who filed individual proceedings to lift a stay on their proceedings that had been
 put in place as a result of the Court’s September 4,2018 stay order. Although the
 Court lifted the stay on October 2, 2018, JAMS has yet to do the same.

                                           14
Case 1:14-cv-02612-JLK Document 205 Filed 10/23/18 USDC Colorado Page 15 of 18




 filed by 50 Arbitration Opt-ins have been on hold. Given this deliberate delay on

 Chipotle’s part, its motion should be denied.

                                    CONCLUSION

       Chipotle’s motion runs directly contrary to the policy behind Rule 54(b). As

 the Tenth Circuit has observed, the primary purpose of the rule is “to avoid the

 possible injustice of a delay in entering judgment on a distinctly separate claim…”

 Oklahoma Tpk., 259 F.3d at 1241 (citing Charles A. Wright et al., Federal

 Practice and Procedure: Civil 2d § 2654 at 33 (1982)). The “injustice of a delay”

 is the injustice that would result from a claim that would be effectively stuck at the

 district court until the remainder of the case is resolved. See id; Sears, Roebuck

 & Co., 351 U.S. 427, 432-436 (discussing the development of Rule 54(b) and the

 situations it was meant to ameliorate). This case presents the opposite situation:

 as Chipotle notes, the Arbitration Opt-Ins are not stuck in this Court but are free

 to pursue their claims in arbitration. It is Chipotle that seeks to delay rather than

 expedite these claims. See, e.g., Adams v. Merrill Lynch, Pierce, Fenner &

 Smith, 888 F.2d 696, 698 (10th Cir. 1989) (district court refused to certify order

 compelling arbitration for appeal). That is an improper use of Rule 54(b) and

 therefore Chipotle’s motion should be denied.




                                          15
Case 1:14-cv-02612-JLK Document 205 Filed 10/23/18 USDC Colorado Page 16 of 18




 Respectfully submitted this 23rd day of October 2018.

                                     /s/ Andrew C. Quisenberry
                                     BACHUS & SCHANKER, LLC
                                     Darin L. Schanker
                                     Andrew C. Quisenberry
                                     1899 Wynkoop Street, STE 700
                                     Denver, CO 80202
                                     Tel: 303.893.9800
                                     dschanker@coloradolaw.net
                                     andrew.quisenberry@coloradolaw.net

                                     HINKLE SHANOR LLP
                                     Thomas M. Hnasko
                                     Michael E. Jacobs
                                     Julie A. Sakura
                                     P.O. Box 2068
                                     Santa Fe, NM 87504
                                     Tel: 505.982.4554
                                     thnasko@hinklelawfirm.com
                                     mjacobs@hinklelawfirm.com
                                     jsakura@hinklelawfirm.com

                                     WILLIAMS LAW FIRM
                                     Kent M. Williams,
                                     1632 Homestead Trail
                                     Long Lake, MN 55356
                                     Tel: 615.940.4452
                                     williamslawmn@gmail.com

                                     LAW OFFICE OF ADAM S. LEVY, LLC
                                     Adam S. Levy
                                     P.O. Box 88
                                     Oreland, PA 19074
                                     Tel: 267.994.6952
                                     adamslevy@comcast.net

                                     GIEBEL AND ASSOCIATES, LLC
                                     Kevin E. Giebel
                                     P.O. Box 414

                                       16
Case 1:14-cv-02612-JLK Document 205 Filed 10/23/18 USDC Colorado Page 17 of 18




                                    Lake Elmo, MN 55042
                                    Tel: 651.236.0729
                                    kgiebel@ggwklaw.com

                                    KIRBY MCINERNEY LLP
                                    Robert J. Gralewski, Jr.,
                                    600 B Street, Suite 1900
                                    San Diego, CA 92101
                                    Tel: 619.398.4340
                                    bgralewski@kmllp.com

                                    ATTORNEYS FOR NAMED AND
                                    OPT-IN PLAINTIFFS




                                     17
Case 1:14-cv-02612-JLK Document 205 Filed 10/23/18 USDC Colorado Page 18 of 18




                          CERTIFICATE OF SERVICE


       I hereby certify that on this 23rd day of October 2018, a true and correct
 copy of the foregoing Opposition to Defendant’s Motion for Entry of
 Judgment Pursuant to Fed. R. Civ. P. 54(b) was electronically filed and served
 via CM/ECF system, which will send notification of such filing to all counsel of
 record.

       MESSNER REEVES LLP
       John K. Shunk
       Allison J. Dodd
       Adam M. Royval
       Kendra N. Beckwith
       Thomas R. Blackburn
       1430 Wynkoop Street, Suite 300
       Denver, Colorado 80202
       Tel: 303-623-1800
       jshunk@messner.com
       adodd@messner.com
       aroyval@messner.com
       kbeckwith@messner.com
       tblackburn@messner.com

       SHEPPARD MULLING RICHTER & HAMPTON LLP
       Richard J. Simmons (pro hac vice)
       333 South Hope Street
       Forty-Third Floor
       Los Angeles, CA 90071
       rsimmons@sheppard mullin.com

       Attorneys for Defendant


                                                  /s/ Andrew C. Quisenberry
                                                  Andrew C. Quisenberry




                                        18
